CHIEF JUSTICE                                                                                  LISA MATZ
 CAROLYN WRIGHT                                                                          CLERK OF THE COURT
                                                                                             (214) 712-3450
JUSTICES                                                                               theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MOLLY FRANCIS                                                                               GAYLE HUMPA
 DOUGLAS S. LANG                                                                       BUSINESS ADMINISTRATOR
 ELIZABETH LANG-MIERS                                                                        (214) 712-3434
 ROBERT M. FILLMORE                                                                  gayle.humpa@5th.txcourts.gov
 LANA MYERS                               Court of Appeals
 DAVID EVANS                                                                                  FACSIMILE
 ADA BROWN                         Fifth District of Texas at Dallas                        (214) 745-1083
 CRAIG STODDART
                                           600 COMMERCE STREET, SUITE 200
 BILL WHITEHILL                                                                             INTERNET
 DAVID J. SCHENCK                               DALLAS, TEXAS 75202                WWW.TXCOURTS.GOV/5THCOA.ASPX
 JASON BOATRIGHT                                   (214) 712-3400




                                                 February 9, 2018

       Mr. Peter Hall
       Mr. Isaac Shutt
       Shutt Law Firm PLLC
       1701 Gateway Blvd., Suite 333
       Richardson, Texas 75080

       Mr. Griffin Collie
       The Collie Firm, PLLC
       2514 Boll St.
       Dallas, Texas 75204

       RE:      Court of Appeals Number:      05-17-01072-CV
                Trial Court Case Number:      PR-17-00683-2

       Style: In the Estate of Frances Faccibene, Deceased

       Dear Counsel:

              The Court has reviewed the jurisdictional briefs filed at the Court’s request. It appears
       the Court has jurisdiction over the appeal.

                Appellant’s brief on the merits is due March 12, 2018.


                                              Respectfully,

                                              /s/ Lisa Matz, Clerk of the Court

       LM/rz